         Case 3:19-cv-00054-JM Document 38 Filed 09/03/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

SIDNEY LADELL BROWN                                                           PLAINTIFF
ADC #111805

V.                            CASE NO. 3:19-cv-00054 JM

OLLIE COLLINS, et al.                                                      DEFENDANTS

                                         ORDER

        Plaintiff Sidney Ladell Brown’s Motion for Copies (Doc. No. 35) is GRANTED.

The Court directs the Clerk to send Brown a copy of the docket sheet in this case, along

with a copy of docket entry numbers 25, 26, and 28.

        Brown’s Motion to Start Discovery (Doc. No. 36) is DENIED as moot. As the

Court explained to Brown in a July 14, 2020 Order (Doc. No. 22), this action is exempt

from the requirement that a party may not seek discovery before the parties have conferred

as required by Rule 26(f). FED. RULE CIV. P. 26(d)(1); FED. RULE CIV. P. 26(a)(1)(B)(iv).

Further, the initial order entered in this case advised Brown that:

       Discovery requests, such as interrogatories and requests for documents, are not to
       be filed with the court. Instead, discovery requests should be sent to counsel for the
       defendant (or directly to the defendant if he or she is not represented by a lawyer).
       No discovery should be sent to a defendant until after that defendant has been served
       with the complaint.

(Doc. No. 3 at 2.)

       Any discovery must be conducted in compliance with the applicable Federal Rules

of Civil Procedure and Local Rules for the Eastern and Western Districts of Arkansas.
  Case 3:19-cv-00054-JM Document 38 Filed 09/03/20 Page 2 of 2




IT IS SO ORDERED this 3rd day of September, 2020.




                        ________________________________
                        UNITED STATES DISTRICT JUDGE




                                 2
